Notice of Allowability

►	The preliminary amendment filed 04 JUN 2020 has been entered. Claim(s) 23-33 are now pending.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reason(s) for Allowance

►	Claim(s) 23-33 is/are deemed to be allowable over the prior art of record because none of the references of record alone teach a composition comprising all of the limitations recited in any of Claims 23-33. Neither does the prior art of record, in any combination, reasonably suggest the composition(s) recited in any of Claims 23-33. In particular, the closest prior discovered during the search and examination was considered to be Nelson et al. [US 2013/0203123], see especially Fig. 1, however, Nelson et al. does not teach or suggest a double-stranded construct comprising  the combination of structural limitations recited in 23 including the limitation which reads “wherein the 3’ hairpin loop formed by the 3’ hairpin loop-forming polynucleotide has a higher melting temperature than the double-stranded portion”. The Claims have now been renumbered as Claims 1-11 in the same order as presented by the applicant.  


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

21 FEB 2022 – 22 FEB 2022 - ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline, BIOSIS, PCTFULL, KRFULL CNFULL via STNext (note the search terms used below) ;  and Google Scholar

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners; Considered the Search Report and the Written Opinion in PCT/GB2015/050461


Search terms:


Inventor(s) e.g. White, James 

Hairpin$

Double strand$

5’ or 3’

DNA or RNA or nucleic 

Termini or Terminus or  end or ends

Melting temperature

deoxyzebularine 

Spacer

iSpC3 or iSp9 or iSp18